Exhibit 10.99 SmarTire Systems Inc. Suite 150, 13151 Vanier Place Richmond, British Columbia Canada, V6V 2J1 T: 604.276.9884 F: 604.276.2350 www.smartire.com SMTR: OTCBB May 7, 2007 Johnny Christiansen Spurvestien 24 3189 Horten Norway Dear Johnny: Re:Resignation as Director We accept your resignation as a Director of SmarTire Systems Inc. We agree to a full and final settlement with you as follows: 1. All stock options previously granted to you will expire thirty days after the date of this letter except for 900,000 stock options granted to you on December 20, 2004 which will remain exercisable into common shares of the Company at $0.03 per share until the option expiry date of December 19, 2009. You agree to sell shares in accordance with the terms of the lock-up agreements entered into in certain financings entered into by the Company. 2. Director fees of US$40,208 owed to you will be paid in 2,039,997 free trading shares of the Company. 3. You agree to sell shares in accordance with the terms of the lock-up agreements entered into in certain financings by the Company. This letter agreement is intended to be a binding agreement between the parties subject to the terms and conditions hereof. You hereby release and forever discharge remise, release and forever discharge SmarTire Systems Inc., its successors and assigns of and from any and all actions, causes of action, claims and demands which you had or now has, or which your successors and assigns hereafter can, shall or may have, and, without limiting the generality of the foregoing, any actions, causes of action, claims and demands, whether known or unknown, suspected or unsuspected, whatsoever and wheresoever, whether at law or in equity, which have resulted from or may in any way arise out of this engagement by SmarTire Systems Inc. This letter agreement may be executed in several counterparts, each of which will be deemed to be an original and all of which will together constitute one and the same instrument.Delivery of a copy by facsimile or other electronic means will be deemed to be delivery of an original. This letter agreement shall be construed and enforced in accordance with the laws of the Province of British Columbia. Please indicate your agreement with the terms of this letter by signing one copy of the letter below and returning it to me. Sincerely, SmarTire Systems Inc. /s/ Dave Warkentin Dave Warkentin President and Chief Executive Officer I understand and agree to the above terms: /s/ Johnny Christiansen Johnny ChristiansenDate:
